368 U.S. 3 (1961)
SECURITY-FIRST NATIONAL BANK OF LOS ANGELES ET AL.
v.
FRANCHISE TAX BOARD OF CALIFORNIA.
No. 122.
Supreme Court of United States.
Decided October 9, 1961.
APPEAL FROM THE SUPREME COURT OF CALIFORNIA.
Pierce Works, Warren M. Christopher, Hugo A. Steinmeyer, Richard E. Sherwood and Brenton L. Metzler for appellants.
Stanley Mosk, Attorney General of California, James E. Sabine, Assistant Attorney General, and Ernest P. Goodman, Deputy Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.